Citation Nr: 1317066	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to June 28, 2008, and in excess of 20 percent thereafter, for the service-connected lumbar strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran's claims file indicates that he served on active duty from June 1970 to October 1975.  The Veteran's claims file was re-built in 2012, and does not contain a DD Form 214 or other service department record verifying the Veteran's dates of service.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) of the Regional Office (RO) in San Diego, California.  In that decision, the RO confirmed and continued a previously assigned 10 percent rating for service-connected chronic low back strain with degenerative changes.  

During the pendency of the appeal, the RO in Nashville, Tennessee issued a rating decision in September 2012 which granted an increased rating for lumbar strain with degenerative changes (previously rated as chronic low back strain with degenerative changes under Diagnostic Code 5010-5237).  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veteran's Appeals, received at the Board in August 2009, the Veteran specifically requested to appear for a Board hearing by live videoconference at the RO before a Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  

The Veteran was scheduled to appear for a video hearing on January 30, 2013; however, on the day prior to the scheduled hearing, the Veteran cancelled that hearing and filed a Motion to reschedule the hearing.  The Board granted the Veteran's Motion in April 2013.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700(a) (2012).  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he requests one.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).  The Veteran has indicated his desire to appear before the Board to present testimony in support of his appeal.  Therefore, the case is remanded for the Veteran to be scheduled for a personal hearing, via videoconference.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing at the RO with a Veterans Law Judge sitting at VA's Central Office.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


